228 F.2d 623
PONTIN LIGHTERAGE COMPANY, Libelant-Appellant,v.AMERICAN EXPORT LINES, Inc., Respondent-Appellee.
No. 202, Docket 23705.
United States Court of Appeals Second Circuit.
Argued Dec. 21, 1955.Decided Jan. 11, 1956.

Foley & Martin, New York City (Christopher E. Heckman, New York City, of counsel), for appellant.
Haight, Gardner, Poor & Havens, New York City (Kenneth Gardner, John Osnato, Jr., New York City, and John J. Mulcahy, Jr., Brooklyn, N.Y., of counsel), for appellee.
Before FRANK, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of Judge Galston, 126 F. Supp. 824.